Rasjey, C. J.:
This is an appeal in an action at law, and was entered on the 31st day of October last, and the citation was issued on the first day of the present month, January 1891, and served on the third day. Motion is-made to dismiss the appeal on the ground that the citation was not served twenty-five days before the first day of the present term, which was the thirteenth (13th) day of this month. The appeal not having been entered within thirty days before the first day of the term, the citation should have been issued and served at least twenty-five days before such day. Circuit Court Rule 101; McClellan’s Digest, -sec. 2, p. 843; Randall vs. Jacksonville Street R. R. Co., 19 Fla., 409. Had the appeal been entered within thirty days before the first day of the term, it might have been made returnable to a day in term admitting of twenty days’ notice. The statute construed in Randall vs. Jacksonville is as applicable to common law as it is to equity causes.
The appeal is dismissed.